ORDER

PER CURIAM.
Victoria Duvall (“Mother”) appeals from the trial court’s custody determinations in the judgment dissolving her marriage to Robert Duvall (“Father”). Mother alleges the trial court erred in implementing a rotating, 28-day physical custody schedule for their child and awarding joint legal custody of their child to both her and Father.1 We have reviewed the briefs of the parties and the record on appeal and find that the trial court’s custody determinations were not in error, and we affirm.
*265A written opinion reciting the facts and restating the law would have no prece-dential value. The parties have been furnished with a memorandum for their information only that sets forth the facts and reasons for this decision.
The judgment is affirmed pursuant to Rule 84.16(b).

. Father filed a molion to dismiss Mother’s appeal, claiming that this court’s decision in In re Marriage of Duvall remanded the case for the sole purpose of entering statutorily mandated findings under section 452.375 RSMo 2000, and had affirmed the trial court in all other respects, and had thereby caused Mother’s points on appeal to be barred by res judicata. In re Marriage of Duvall, 67 S.W.3d 736 (Mo.App.2002) [hereinafter Duvall /]. In Duvall I, this court "reversefd] the custody provisions of the decree and remand[ed] for entry of written findings as required by section 452.375.6.” Duvall I, 67 S.W.3d at 740 (emphasis added). We, therefore, find that Mother’s appeal is not barred by res judicata, and we deny Father’s motion to dismiss this appeal.